TEMPLATE SUPPORT FOR WORKPIECE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species I in the reply filed on 6/2/21 is acknowledged.  Further, Applicant’s election without traverse of Group II, Species I on the telephone with Todd Moore on 6/7/21 is acknowledged.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Todd Moore on 6/28/2021.
The claims have been amended in the following ways:
Claim 4 (Currently Amended): The manufacturing system according to claim 1, wherein each said template member includes a first recess for receiving the first rail, and a second recess for receiving the second rail for coupling the template member to the support system.
Claim 6 (Currently Amended): The manufacturing system according to claim 1, wherein each said template member includes an upper surface uniquely contoured in a complementary manner to an underside of the workpiece.
Claim 7 (Currently Amended): The manufacturing system according to claim 6, wherein each said template member includes two planar axial faces and has a substantially constant outer peripheral shape moving in the axial direction.
Claim 8 (Currently Amended): The manufacturing system according to claim 1, wherein the primary structure includes a first side, a second side, and an upper side 
Claim 9 (Currently Amended): The manufacturing system according to claim 1, wherein each said template member is coupleable to the support system with the second rail at only one of the axial positions.
Claim 10 (Currently Amended): The manufacturing system according to Claim 9, wherein the support system further comprises a locating plate coupled to the primary structure and forming an upper surface of the support system, wherein the locating plate includes a locating slot therein; and wherein each said template member includes a locating member that protrudes from a lower surface of the template member and has a unique transverse position along the lower surface as compared to the locating member of each other of said template members, wherein each said template member is coupleable to the support system with the second rail at only one of the axial positions in which the locating member is also receivable within the slot.
Claim 12 (Currently Amended): The manufacturing system according to claim 1, wherein each template member includes two planar faces, and the template members of the set are coupleable to each other with one planar face of each said template member contacting at least one planar face of any adjacent template member.
Claim 13 (Currently Amended): The manufacturing system according to claim 1, further comprising a second template support and a second set of template members associated therewith, wherein the set of template members is associated with the template support and includes a first mechanical code feature that prevents coupling to the second template support, and the second set of template members includes a second mechanical code that prevents coupling to the template support.
said template member includes an upper surface uniquely contoured in a complementary manner to an underside of the workpiece; wherein the primary structure includes a first side, a second side, and an upper side extending transversely between the first side and the second side, wherein the first rail is positioned outward of the first side and at least partially above the upper side, and the second rail is positioned outward of the second side and at least partially below the upper side; wherein each said template member is coupleable to the support system with the second rail at only one of the axial positions.
Claim 15 (Currently Amended): A manufacturing system comprising: a template support; and a plurality of template members removably coupleable to the template support at spaced apart axial positions, and being configured to cooperatively support a workpiece; wherein the template support comprises: a structural member having a first side and a second side extending axially between a first end and a second end of the structural member, a first rail fixedly coupled to the structural member, wherein the first rail is positioned outward of the first side of the structural member and extends parallel with the structural member, and a second rail movably coupled to the structural member, wherein the first rail is positioned outward of the first side of the structural member, and is normally biased outward relative to the structural member from an inward position to an outward position in which second rail is parallel with the structural member; wherein each said template member comprises: an upper surface uniquely contoured in a complementary manner to an underside of the workpiece; a first recess receivable on the first rail; and a second recess receivable on the second rail; wherein each said template member is coupled to the template support when the first rail is positioned .
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest art identified, Filipiak (WO2013188663) teaches a manufacturing system comprising: a support system including a primary structure (10) extending in an axial direction, a first rail (24) fixedly coupled to and extending parallel with the primary structure (10), and a second rail (22) movably coupled to the primary structure (10) in which second rail is parallel with the primary structure (10) (Fig. 2; [0040]); a set of template members (16) that are removably coupleable to the support system at different axial positions for cooperatively supporting a workpiece (Fig. 2).  Filipiak does not anticipate, nor render obvious a second rail to be movable transversely (emphasis added) between an inward position and an outward position; wherein the second rail is movable toward the inward position to receive and release the template members from the support system, shared between independent claims 1 and 15.  Other relevant art includes Eggink (EP2743559) and Drummond (US20140103594).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723